 
EXHIBIT 10.18
 
 


 
 
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is entered into as of this 18th day
of April, 2006, by and between COMMEMORATIVE BRANDS, INC., and its Affiliates,
TAYLOR PUBLISHING COMPANY, EDUCATIONAL COMMUNICATIONS, INC. and any successors
thereto (collectively referred to as the “Company”) and ANN BROOME
(“Executive”).
 
     The parties hereby agree as follows:
 
 
Employment. Executive will serve the Company in the position of Vice President
Human Resources of Commemorative Brands, Inc. and its Affiliates, Taylor
Publishing Company, Educational Communications, Inc. and any other companies
subsequently acquired  and will perform such duties as from time to time shall
be determined by the Board of Directors of the Company, and will perform,
faithfully and diligently, the services and functions performed and will carry
out the functions of his/her office and furnish his/her best advice,
information, judgment and knowledge with respect to the business of the
Company.  Executive agrees to perform such duties as hereinabove described and
to devote full-time attention and energy to the business of the
Company.  Executive will not, during the term of employment under this
Agreement, engage in any other business activity if such business activity would
impair Executive’s ability to carry out his duties under this Agreement.
 
Term. Contingent upon successful completion of a criminal background
investigation, reference check and pre-employment drug screen, this Agreement
shall be effective April 18, 2006 and end on March 31, 2007, and shall
thereafter renew for successive one-year terms, unless two months’ notice is
given by either party to the other party of non-renewal. However, this Agreement
may be terminated at any time by either part in accordance with Section 6
hereof.
 
Compensation and Other Benefits.
 
Salary. The salary compensation to be paid by the Company to Executive and which
Executive agrees to accept from the Company for services performed and to be
performed by Executive hereunder shall be an annual gross amount, before
applicable withholding and other payroll deductions, of $170,000, payable in
equal bi-weekly installments of $6,538.46, subject to such changes as the Board
of Directors of the Company may, in its sole discretion, from time to time
determine.
 
Benefits. Executive shall be entitled to participate in such employee benefit
programs, plans and policies (including incentive bonus plans and incentive
stock option plans) as are maintained by the Company and as may be established
for the employees of the Company from time to time on the same basis as other
executive employees are entitled thereto, except to the extent such plans are
duplicative of benefits otherwise provided to Executive under this Agreement
(e.g. severance).  It is understood that the establishment, termination or
change in any such Executive employee benefit programs, plans or policies shall
be at the option of the Company in the exercise of its sole discretion, from
time to time, and any such termination or change in such program, plan or policy
will not affect this Agreement so long as Executive is treated on the same basis
as other executive employees participating in such program, plan or policy, as
the case may be.  Upon termination of employment under this Agreement, without
regard to the manner in which the termination was brought about, Executive’s
rights in such employee benefit programs, plans or policies shall be governed
solely by the terms of the program, plan or policy itself and not this
Agreement.  Executive shall be entitled to four (4) weeks annual paid vacation
concurrent with this Agreement and otherwise in accordance with the Company’s
personnel policy for his years of service completed as an employee of the
Company (and, to the extent applicable, the Company’s predecessors).
 
Working Facilities. During the term of his/her employment under this Agreement,
Executive shall be furnished with a private office, stenographic services and
such other facilities and services as are commensurate with his position with
the Company and adequate for the performance of his duties under this Agreement.
 
Expenses. During the term of his employment under this Agreement, Executive is
authorized to incur reasonable out-of-pocket expenses for the discharge of
his/her duties hereunder and the promotion of business of the Company, including
expenses for entertainment, travel and related items, that are incurred in
accordance with the Company’s policies.  The Company shall reimburse Executive
for all such expenses upon presentation by Executive from time to time of
itemized accounts of expenditures incurred in accordance with Company policies.
 

--------------------------------------------------------------------------------


Termination. The employment relationship between Executive and the Company is
“at-will”, which means that Executive’s employment under this Agreement may be
terminated with or without cause or reason by either the Company or Executive at
any time.  Payment to Executive upon his termination is governed by the
following terms and conditions.
 
Termination  by Company for Cause. The following events or circumstances are
deemed “Cause” for Executive’s termination.
 
·  
Executive’s indictment of, or plea of nolo contendere to, a felony or other
crime involving moral turpitude;

 
·  
Executive’s material breach of a contractual obligation to the Company or any of
its Affiliates (as defined below);

 
·  
Executive’s failure to perform, or gross negligence in the performance of,
Executives material duties and responsibilities to the Company or any of its
Affiliates; or

 
·  
Executive’s substantial, wrongful damage to property of the Company.

    
     If the Executive is terminated for Cause, upon payment by the Company to
Executive of all salary earned but unpaid through the termination date, accrued
and unused vacation, and any accrued and unpaid bonus to the date of such
termination, the Company shall have no further liability to Executive for
compensation in accordance herewith, and Executive will not be entitled to
receive any other salary, the Termination Payments or Termination Benefits (as
such terms are defined below) except aforesaid vacation and any accrued
bonus.  For purposes of this Agreement, “Affiliates” means all persons and
entities directly or indirectly controlling, controlled by or under common
control with the Company, where control may be by management authority, equity
interest or otherwise.
 
Termination by Company Without Cause.   In the event of the termination of
Executive’s employment under this Agreement by the Company without Cause the
Executive will be entitled to receive 26 bi-weekly payments equal to the average
of his bi-weekly base salary in effect within the two years preceding the
termination (including, for these purposes, average bi-weekly base salary of
Executive from the Company’s predecessors) (“Termination Payments”), less
legally required withholdings.  In addition to the Termination Payments,
Executive will be entitled to elect the continuation of health benefits under
COBRA and the Company will pay the COBRA premiums for a maximum of 12-months,
beginning on the date that Executive’s health coverage ceases due to his
termination, accrued but unused vacation, and any accrued bonus (“Termination
Benefits”).  If Executive obtains employment while he is entitled to receive the
Termination Payments and the Termination Benefits, each Termination Payment
shall be reduced by the amount of his average bi-weekly compensation to be
received in connection with his new employment and the payment of the
Termination Benefits shall cease upon Executive becoming covered under the new
employer’s health coverage plan. The combination of the Termination Payments and
the Termination Benefits constitute the sole amount to which Executive is
entitled if termination is without Cause.
 
Termination by Executive Without Good Reason. Executive may terminate his
employment under this Agreement without Good Reason as defined in Paragraph 6.4
below upon the giving of 90 days written notice of termination.  In the event of
such termination, in lieu of the 90 day notice period, the Company may elect to
pay Executive compensation for the notice period (or any remaining portion
thereof), plus unused accrued vacation and any accrued unpaid bonus, in which
event Executive’s services to the company will be terminated immediately.  No
Termination Payments or Termination Benefits other than as set forth in Section
6.3 shall be payable upon Executive’s termination of this Agreement without Good
Reason.
 
Termination by Executive With Good Reason.  Executive may terminate his/her
employment under this Agreement for Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean:
 
 
·  
Without Executive’s consent, the assignment to Executive of substantial duties
inconsistent with Executive’s then-current position, duties, responsibilities
and status with the Company, or any removal of Executive from his titles and
offices, except in connection with the termination of Executive’s employment
under this Agreement by Company or as a result of Executive’s death or permanent
disability (as defined in the Company’s or Executive’s disability insurance
policies);

 
·  
The Company requiring Executive to relocate anywhere other than Austin, or
Dallas, Texas without Executive’s consent; or

 
·  
A decrease in Executive’s salary from the salary in effect upon the date hereof
that is inconsistent with or not commensurate with Executive’s then current
position in the Company.

 
     In the event of termination under this Section 6.4, the Company shall pay
to Executive the same Termination Payments and Termination Benefits to which
Executive would have been entitled had he/she been terminated by the Company
without Cause.
 

--------------------------------------------------------------------------------


Death or Permanent Disability. Executive’s employment under this Agreement shall
terminate upon Executive’s death or permanent disability (as defined in the
Company’s or Executive’s disability insurance policies).  Other than accrued but
unused vacation and any accrued by unpaid bonus, no Termination Payments or
Termination Benefits shall be payable upon Executive’s death or permanent
disability.
 
Release Agreement. The Termination Payments and Termination Benefits pursuant to
Section 6 are conditioned upon your signing a release of claims in the form
provided by the Company (the "Release Agreement") within twenty-one days of the
date on which you give or receive, as applicable, notice of termination of your
employment and upon your not revoking the Employee Release thereafter.
 
Notwithstanding anything to the contrary in this Agreement, (i) except to the
extent required by law, no payment will be due and payable under this Section 6
until the later of the next regular Company payday following the effective date
of the Release Agreement or that date which is in accordance with the
requirements of clause (ii) hereof and (ii) in the event that at the time that
Executive’s employment with the Company terminates the Company is publicly
traded (as defined in Section 409A of the Internal Revenue Code), any amounts
payable under this Section 6 that would otherwise be considered deferred
compensation subject to the additional twenty percent (20%) tax imposed by
Section 409A if paid within six (6) months following the date of termination of
Company employment shall be paid at the later of the time otherwise provided in
Section 6 or the time that will prevent such amounts from being considered
deferred compensation.
 
Confidentiality. The Company and its Affiliates possess confidential
information, proprietary information goodwill and trade secrets, which is
important to their  business.  Immediately upon Executive’s execution of this
Agreement and during the course of Executive’s employment with the Company, the
Company will give Executive confidential information, proprietary information,
goodwill and trade secrets belonging to the Company and its Affiliates that
Executive did not have or have access to prior to Executive’s execution of this
Agreement to enable Executive to perform his/her duties and responsibilities
hereunder.  During and after the term of employment under this Agreement,
Executive agrees that he/she shall not, without the express written consent of
Company, directly or indirectly communicate or divulge to, or use for his own
benefit or for the benefit of any other person, firm, association or
corporation, any of Company’s or its Affiliates’ trade secrets, confidential
information, proprietary information or goodwill, which trade secrets,
confidential information, proprietary data and goodwill were communicated to or
otherwise learned or acquired by Executive during his employment relationship
with Company (“Confidential Information”), except that Executive may disclose
such matters to the extent that disclosure is required (a) at Company’s
direction or (b) by a court or other governmental agency of competent
jurisdiction.  As long as such matters remain trade secrets, confidential
information, proprietary information or goodwill, Executive shall not use such
trade secrets, confidential information, proprietary information or goodwill in
any way or in any capacity other than as expressly consented to by Company.
 
Covenant not to Compete or Solicit. Ancillary to the Company’s commitments as
set forth herein, including but not limited to, the obligation to provide
Executive with the Company’s and its Affiliates’ confidential information,
proprietary information, trade secrets and goodwill and Executive’s agreement
not to improperly use or disclose the Company’s and its Affiliates’ proprietary
information, trade secrets or goodwill, the receipt and sufficiency of which is
hereby acknowledged, and to avoid the actual or threatened misappropriation of
the Company’s and its Affiliates’ confidential information, proprietary
information, trade secrets or goodwill, Executive agrees to the following
covenants:
 
Executive agrees to refrain during his employment under this Agreement and for
one year after the termination of his employment under this agreement for any
reason, without written permission of the Company, from becoming involved in any
way, within the boundaries of the United States, in the business of
manufacturing, designing, servicing or selling, the type of jewelry or fine
paper or other scholastic, licensed sports, insignia, recognition or affinity
products manufactured or sold (or then contemplated to be manufactured or sold)
by the Company, its divisions, subsidiaries and/or other affiliated entities
(Affiliates), including but not limited to, as an employee, consultant,
independent representative, partner representative, partner or proprietor.  For
the avoidance of doubt, these restrictions shall apply, but shall not be limited
to, Herff-Jones, Jostens, Visant and Intergold.
 
Executive also agrees to refrain during his/her employment under this Agreement,
and in the event of the termination of his/her employment under this Agreement
for any reason, for one year thereafter, without written permission from the
Company, from diverting, taking, soliciting, licensed sports, insignia,
recognition or affinity business of any customer of the Company, its divisions,
subsidiaries and/or affiliated entities, or any potential customer of the
Company, its divisions, subsidiaries and/or affiliated entities whose identity
became known to Executive through his employment by the Company and to which the
Company has made a written business proposal or provided written pricing
information before the termination of Executive’s employment under this
Agreement.
 
Executive agrees to refrain during his employment under this Agreement, and in
the event of the termination of his employment under this Agreement for any
reason for a period of one year thereafter, from inducing or attempting to
influence any employee or independent representative of the Company, its
divisions, subsidiaries, and/or affiliated entities to terminate his or his
employment or association with the Company or such other entity.
 
 Executive further agrees that the covenants in Sections 8.1, 8.2 and 8.3 are
made to protect the legitimate business interests of the Company, including
interests in the Company’s “Confidential Information,” as defined in Section 7
of this Agreement, and not to restrict his mobility or to prevent him from
utilizing his skills.  In signing this Agreement, Executive gives the Company
assurance that he/she has carefully read and considered all the terms and
conditions of this Agreement, including the restraints imposed on him/her under
Section 7 and 8.  Executive agrees without reservation that these restraints are
necessary for the reasonable and proper protection of the Company and its
Affiliates and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area.  Executive
further agrees that, were he/she to breach any of the covenants contained in
Section 7 and 8, the damage to the Company and its Affiliates would be
irreparable.  Executive therefore agrees that the Company, in addition to any
other remedies available to it, shall be entitled to preliminary and permanent
injunctive relief against any breach or threatened breach by him/her of any of
those covenants, without having to post bond.  Executive and the Company further
agree that, in the event that any provision of Section 7 and 8 is determined by
any court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, that provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.  It is also agreed that each
of the Company's Affiliates shall have the right to enforce all of Executive’s
obligations to that Affiliate under this Agreement, including without limitation
pursuant to Section 7 and 8.
 
Controlling Law and Performability. The execution, validity, interpretation and
performance of this Agreement will be governed by the laws of the state of
Texas.
 
Reparability. If any provision of this Agreement is rendered or declared illegal
or unenforceable, all other provisions of this Agreement will remain in full
force and effect.
 
Notices.  Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by certified mail (return receipt
requested) addressed as follows:
 
 

 If to Executive:       Ann Broome        If to the Company:    Commemorative
Brands, Inc.      7211 Circle S Road      Austin, Texas 78745      Attention:
Don Percenti, President & CEO                        

 
     Any address or other change to the above shall be in writing to the other
party to become effective.



--------------------------------------------------------------------------------


Assignment.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon its successors and
assigns.  The rights and obligations of Executive under this Agreement are of a
personal nature and shall neither be transferred nor assigned in whole or in
party by Executive.
 
Non-Waiver.  No waiver of or failure to assert any claim, right, benefit or
remedy hereunder shall operate as a waiver of any other claim, right, benefit or
remedy of the company or Executive.
 
Review and Consultation.  Executive acknowledges that he/she has had a
reasonable time to review and consider this Agreement and has been given the
opportunity to consult with an attorney.
 
 Entire Agreement and Amendments.  This Agreement contains the entire agreement
of Executive and the company relating to the matters contained in this Agreement
and supersedes all prior agreements and understandings, oral or written, between
Executive and the Company with respect to the subject matter in this
Agreement.  This Agreement may be changed only by an agreement in writing by
Executive and the Company.
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 

  COMMERATIVE BRANDS, INC.          
 
By:
/s/ DON PERCENTI       Name        Title                 EXECUTIVE              
 /s/ ANN BROOME        Ann Broome  

 








